

117 HR 634 IH: To designate the facility of the United States Postal Service located at 202 West Washington Street, Suite 1, in Marquette, Michigan, as the “Senator Tom Casperson Post Office Building”.
U.S. House of Representatives
2021-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 634IN THE HOUSE OF REPRESENTATIVESFebruary 1, 2021Mr. Bergman (for himself, Ms. Slotkin, Mr. Huizenga, Mr. Moolenaar, and Mr. Meijer) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo designate the facility of the United States Postal Service located at 202 West Washington Street, Suite 1, in Marquette, Michigan, as the Senator Tom Casperson Post Office Building.1.Senator Tom Casperson Post Office Building(a)DesignationThe facility of the United States Postal Service located at 202 West Washington Street, Suite 1, in Marquette, Michigan, shall be known and designated as the Senator Tom Casperson Post Office Building.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Senator Tom Casperson Post Office Building.